DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed on 03 March 2021. Claims 1, 3, 5, 6, 10, 14, and 15 have been amended.  Claims 2 and 9 have been cancelled.  Claims 1, 3 through 8, and 10 through 15 are pending and have been examined.
Response to Amendment
Applicant’s amendment to claims 1, 3, 5, 6, 10, 14, and 15 has been entered.
Applicant’s amendment to the drawings is sufficient to overcome the drawing objection.  The objection is respectfully withdrawn.
Applicant’s amendment to claims 1, 3, 5, 6, and 10 is sufficient to overcome the 35 U.S.C. 112(f) interpretation.  The interpretation is respectfully withdrawn.
Applicant’s amendment to claims 1, 3, 5, 6, and 10 is sufficient to overcome the 35 U.S.C. 112(b) rejection.  The rejection is respectfully withdrawn.
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection is maintained and updated below in light of the claim amendment.
Examiner has established new grounds of rejection as necessitated by amendment.  See the updated rejection detailed below. 
Response to Arguments
 Applicant’s arguments regarding the prior art rejection detailed in the non-final office action mailed on 23 December 2020 have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below. 
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive. 
Applicant asserts that Examiner’s 35 U.S.C. 101 rejection over simplifies the claims as being directed to the abstract idea of mathematical concepts, and cites Examples 38 and 39 to further asserts that claim 1 does not recite a mathematical relationship, formula, or calculation and as a result should be determined eligible.  Examiner respectfully disagrees.  The claims explicitly recite steps for “calculating one or a plurality of state transition opportunities from a base state to a target state” using time-series feature amount data and outputting information related to the calculated state transition opportunities.  The 2019 Patent Eligibility Guidance (PEG) defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations. When determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely includes limitations that are based on or involve a mathematical concept. A mathematical relationship may be expressed in words or using mathematical symbols. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a 
Applicant further asserts that the claims as amended set forth meaningful limitations, in the form of graphical representations of data that “determines a measure to be implemented on the basis of a relationship between a state of a customer and the state transition opportunities,” that render the claims patent eligible.  Examiner respectfully disagrees. Applicant’s argument is more specific than the recited claim limitation.  The claims do not recite limitations for implementing a measure in an automated manner that uses the generated data in a meaningful way that would render the claims patent eligible.  The outputted data represents insignificant extra-solution activity that requires human interpretation, decision making, and action.  The outputted data is not used to control the selection and implementation of marketing/sales activity to achieve a certain transition state.   Therefore, the claims fail to recite significantly more than the abstract idea. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 through 8, and 10 through 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 
Taking claim 1 as representative, claim 1 recites at least the following limitations: performing a transition opportunity calculation process, calculating one or a plurality of state transition opportunities; the management data includes time-series feature amount data, the time-series feature amount data is data having a plurality of data sets, the transition opportunity calculation process includes, calculating an alteration degree in accordance with a difference between one or more feature amounts, and identifying the segment pair as an individual transition opportunity when the calculated alteration degree satisfies a prescribed condition, calculating the one or more state transition opportunities with respect to the M-number of targets, and each segment pair is a pair of two consecutive segments; outputting information including information related to the one or a plurality of state transition opportunities calculated in the transition opportunity calculation process; displaying a graphical transition diagram based on the output information and that indicates a plurality of graphically represented state transition opportunities. 
The limitations for performing a transition opportunity calculation process; calculating one or a plurality of state transition opportunities; calculating an alteration degree; identifying the segment pair as an individual transition opportunity; calculating the one or more state transition opportunities with respect to the M-number of targets; outputting information including information related to the one or a plurality of state transition opportunities; and displaying a graphical transition diagram, under its broadest reasonable interpretation, is determined to be a mathematical concept (mathematical relationships, mathematical formulas 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception is not integrated into a practical application.  The claims recite a mathematical calculation to calculate marketing/sales opportunities using known consumer transaction data, the calculations are not used to improve the management support system. The only element in claim 1 that actually qualifies as an “additional element” is “a processor, coupled to a storage medium.”  Otherwise, the claim just recites a number of functional steps to perform a method that is implemented on a computing device where the computing device is configured to execute a computer application and where the computer application is configured to process data.  Merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.  Therefore, the functions recited in independent claim 1 do not add meaningful limitations beyond generally linking the abstract idea to the particular technological environment.  Thus, there are no additional elements to integrate the abstract idea into a practical application nor amount to significantly more.  Therefore, the claims recite an abstract idea. 
Dependent claims 3 through 8 and 10 through 13 include the abstract ideas of independent claim 1.  The dependent claims recite the following additional limitations: a n-th state transition opportunity is an opportunity on the basis of one or more feature amount difference groups corresponding to one or more n-th individual transition opportunities in the one or more individual transition opportunity groups, and each of the one or more feature amount differences is a difference between a feature amount corresponding to another segment, the two segments constituting a segment pair that is the n-th individual transition 
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea. There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  
The analysis above applies to all statutory categories of the invention.  Independent claims 14 and 15 recite substantially similar limitations to those of claim 1. Accordingly, independent claims 14 and 15 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.  Therefore claims 1, 3 through 8, and 10 through 15 are ineligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 through 7, and 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurapati (US 2016/0086222) in view of Osagami et al. (US 2008/0147485).
Regarding Amended Claim 1, Kurapati discloses a management support system, comprising: a processor, coupled to a storage medium and a display, programmed to: 
perform a transition opportunity calculation process that is a process including calculating one or a plurality of state transition opportunities … with respect to M-number of targets (where M is a natural number such that M > 2) on the basis of management data including data related to histories of the M-number of targets; (… systems and methods may track the behavior of more than one group of consumers receiving different incentives. Kurapati [para. 0016]. … In an aspect, a method of targeting users with an offer may include selecting at least one reward, offer, or incentive to present to a user by: applying at least one rule … applying a filter to identify offers with a highest likelihood of being accepted by the user, and adjusting at least one parameter of the at least one offer prior to presentation to the user based on at least one characteristic of the user. Kurapati [para. 0055, 0377].  See also Kurapati [para. 0047]. … Gathering transaction data from the financial account of the user includes a past spend history. Kurapati [para. 0050]);
Kurapati fails to explicitly disclose perform a transition opportunity calculation process that is a process including calculating one or a plurality of state transition opportunities from a base state to a target state with respect to M-number of targets (where M is a natural number such that M > 2). Osagami et al. discloses this limitation. Although Kurapati discloses time based feature amount data sets which correspond to a plurality of segments with respect to each of the M-number of targets and which respectively include one or more feature amounts regarding a history of the target (Kurapati [para. 0013-0014, 0260-0265; Fig. 67A-67C]), Kurapati fails to explicitly disclose time-series data.  Osagami et al. further discloses the system wherein the management data includes time-series feature amount data, the time-series feature amount data is data having a plurality of data sets which respectively correspond to a plurality of segments in a time series with respect to each of the M-number of targets and which respectively include one or more feature amounts regarding a history of the target. (… an apparatus for estimating a customer segment responding to a marketing action. The apparatus includes: an input unit for receiving customer purchase data obtained by accumulating purchase records of a plurality of customers, and marketing action data on actions taken on each of the customers; a feature vector generation unit for generating time series data of a feature vector composed of a pair of the customer purchase data and the marketing action data; an HMM parameter estimation unit for outputting distribution parameters of a hidden Markov model based on the time series data of the feature vector and the number of customer segments, for each composite state composed of a customer state classified by customer purchase characteristic and an action state classified by effect of a marketing action; and a state-action break-down unit for transforming the distribution parameters into parameter information for each customer segment.  Osagami et al. [para. 0009-0010, 0014; Fig. 1]. … With respect to each discrete composite state called a state-action pair, the distribution parameters 25 include (i) probability distributions (of sales/profits, inter-purchase times and marketing actions) that is different from those of other composite states, and (ii) transition rates of continuous-time Markov processes indicating transitions between composite states. … The customer state s is one of several kinds of classes into which customer characteristics are classified. Here, the customer characteristics indicate, for example, how much money a customer is likely to spend at a shop and how often a customer is likely to visit a shop. Osagami et al. [para. 0039-0043, 0064; Fig. 3, 5, 12]).  It would have been obvious to one of ordinary skill in the art of customer segmentation, marketing, and sales before the transition opportunity calculation process and the feature amount data  disclosed by Kurapati to include calculating one or a plurality of state transition opportunities from a base state to a target state with respect to M-number of targets and time-series feature amount data is data having a plurality of data sets which respectively correspond to a plurality of segments in a time series with respect to each of the M-number of targets  disclosed by Osagami et al. in order to provide a customer segment estimation apparatus. Osagami et al. [para. 0001].
Although Kurapati discloses calculating an alteration degree in accordance with a difference between one or more feature amounts corresponding to one of the segments and one or more feature amounts corresponding to the other segment and identifying the segment pair as an individual transition opportunity when the calculated alteration degree satisfies a prescribed condition (Kurapati [para. 0055, 0377, 0380-0381]), these limitations are also disclosed by Osagami et al. which further discloses the system wherein the transition opportunity calculation process includes, with respect to each of the M-number of targets, for each segment pair, calculating an alteration degree in accordance with a difference between one or more feature amounts corresponding to one of the segments and one or more feature amounts corresponding to the other segment and identifying the segment pair as an individual2Appl. No. 16/558,437SUN-12286Amendment dated March 3, 2021Reply to Office Action of December 23, 2020 transition opportunity when the calculated alteration degree satisfies a prescribed condition, wherein when there is an individual transition opportunity group that is one or more individual transition opportunities with respect to at least one of the M-number of targets, calculating the one or more state transition opportunities with respect to the M-number of targets on the basis of one or more individual transition opportunities respectively corresponding to the one or more targets, wherein each segment pair is a pair of two consecutive segments, (The parameter Q=[q.sub.ij; 1.ltoreq.i, j.ltoreq.M] is a parameter of a continuous-time Markov process called a generator matrix, and is an M.times.M matrix. This parameter indicates the degree of transition between latent states called composite states. The composite state is a state indicating a pair of a latent customer segment and a latent marketing action segment. The parameter .THETA.=[.THETA..sub.m; 1.ltoreq.m.ltoreq.M] is a parameter showing the distribution of a feature vector assigned to each of the composite states. .THETA..sub.m denotes a distribution parameter contained in the composite state m. This parameter differs depending on what type of distribution of a feature vector is employed. … The equation (1) expresses the expected value of the probability of outputting a feature vector of a time series of all latent states that could occur. P(z.sub.c, n+1|z.sub.c, n, .tau..sub.c, n, Q) indicates the probability that, given the generator matrix Q, the latent state z.sub.c, n of the customer c transits to the latent state z.sub.c, n+1 when a .tau..sub.c, n time elapses after the customer c makes a purchase at a time t.sub.c, n. Osagami et al. [para. 0063-0066, 0076]. … descriptions will be given for a procedure of figuring out the probability P.sub..tau.(s.sub.k|s.sub.i, d.sub.j) that the customer state s.sub.i transits to the customer state s.sub.k when the time .tau. elapses after the action d.sub.j is taken on the customer state s.sub.i. Here, transitions to all the possible composite states to which the customer state s.sub.i/action state d.sub.j would belong are considered, and then the probability of obtaining the customer state s.sub.k from the composite states after the transitions is considered.  Osagami et al. [para. 0086, 0099; Fig. 8, 10-11]).  It would have been obvious to one of ordinary skill in the art of customer segmentation, marketing, and sales before the effective filing date of the claimed invention to modify the degree of alteration calculation disclosed by Kurapati to include calculating an alteration degree in accordance with a difference between one or more feature amounts corresponding to one of the segments and one or more feature amounts corresponding to the other segment and identifying the segment pair as an individual2Appl. No. 16/558,437SUN-12286Amendment dated March 3, 2021Reply to Office Action of December 23, 2020 transition opportunity and calculating the one or more state transition opportunities with respect to the M-number of targets on the basis of one or more individual transition opportunities wherein each segment pair is a pair of two consecutive segments disclosed by Osagami et al. in order to provide a customer segment estimation apparatus. Osagami et al. [para. 0001].
 Although Kurapati discloses presenting the output to the user (Kurapati [para. 0065]), Osagami et al. discloses the system and wherein the processor is programmed to output information including information related to the one or a plurality of state transition opportunities calculated in the transition opportunity calculation process and display, on the display, a graphical transition diagram based on the output information and that indicates a plurality of graphically represented state transition opportunities. (FIG. 10 is a screen displaying the parameters obtained by the state-action break-down unit 13. FIG. 10 shows characteristics of a customer state. … The information displayed in this example is the information on the distribution of inter-purchase times, the distribution of rewards and the segment transition probabilities. FIG. 11 shows additional information displayed on the screen of FIG. 10. This information is provided as descriptions explaining tendencies of this customer state that are deduced from the distribution characteristics. Osagami et al. [para. 0099]).  It would have been obvious to one of ordinary skill in the art of customer segmentation, marketing, and sales before the effective filing date of the claimed invention to modify the degree of alteration calculation disclosed by Kurapati to include a graphical transition diagram based on the output information and that indicates a plurality of graphically represented state transition opportunities disclosed by Osagami et al. to observe changes in the customer segment transition probabilities in several different patterns. Osagami et al. [para. 0101].
Claim 2 [CANCELLED].
Regarding Amended Claim 3,  Kurapati and Osagami et al. combined disclose a management support system, wherein an n-th (where n is a natural number) state transition opportunity is an opportunity on the basis of one or more feature amount difference groups corresponding to one or more n-th individual transition opportunities in the one or more individual transition opportunity groups, 3Appl. No. 16/558,437SUN-12286Amendment dated March 3, 2021Reply to Office Action of December 23, 2020(In some of these embodiments, the first savings opportunity differs from the second savings opportunity in at least one of: an amount of spending required to realize the first or second opportunity; a number of transactions required to realize the first or second opportunity; and a time period in which to realize the first or second opportunity. In some embodiments, the third plurality of users is selected based on a previous purchasing behavior of at least one of: not accepting savings opportunities; opting out of receiving opportunities or offers; and not enrolling in a program or plan to receive offers. In some embodiments, the purchasing behavior is tracked for differences among the pluralities of users in at least one of: average total spending; average purchase amount; and number of transactions. Kurapati [para. 0018-0019]),
Kurapati fails to explicitly disclose the n-th state transition opportunity is an n-th opportunity from one of the base state and the target state among the one or a plurality of state transition opportunities, and with respect to each of the one or more n-th individual transition opportunities, the n-th individual transition opportunity is an n-th opportunity from one of the base state and the target state among one or more individual transition opportunities with respect to a target corresponding to the opportunity. Osagami et al. discloses this limitation. (The composite state z is one of several classes into which combinations of a customer characteristic and marketing action taken by the company are classified. For example, given that the customer characteristic is a purchase price, and that the marketing action is a price, a possible classification example of the states (composite states) each indicating a combination of a customer characteristic and a company behavior includes z.sub.1=(a high price is presented to a high-sales customer), z.sub.2=(a low price is presented to a high-sales customer), z.sub.3=(a high price is presented to a low-sales customer) and z.sub.4=(a low price is presented to a low-sales customer). … FIG. 5 is a diagram showing that it is possible to compute and thus find a rate at which an arbitrary composite state of a combination of a different customer state and action state belongs to each of the known composite states. …FIG. 8 shows that the obtained transition probabilities and reward distribution are MDP parameters. Here, the following probabilities and distribution are figured out when the action of the action state a.sub.3 is taken on the customer state s.sub.1: the probabilities that the customer state s.sub.1 transits to s.sub.2 and s.sub.3. Osagami et al. [para. 0045-0050; Fig. 5-6, 8]). It would have been obvious to one of ordinary skill in the art of customer segmentation, marketing, and sales before the effective filing date of the claimed invention to modify the state transition opportunity disclosed by Kurapati to include is an n-th opportunity from one of the base state and the target state among the one or a plurality of state transition opportunities 
a feature amount difference group corresponding to the n-th individual transition opportunity is one or more feature amount differences corresponding to the n-th individual transition opportunity, and each of the one or more feature amount differences is a difference between a feature amount corresponding to one of two segments and a feature amount corresponding to another segment, the two segments constituting a segment pair that is the n-th individual transition opportunity. (… the first savings opportunity differs from the second savings opportunity in at least one of: an amount of spending required to realize the first or second opportunity; a number of transactions required to realize the first or second opportunity; and a time period in which to realize the first or second opportunity. In some embodiments, the third plurality of users is selected based on a previous purchasing behavior of at least one of: not accepting savings opportunities; opting out of receiving opportunities or offers; and not enrolling in a program or plan to receive offers. In some embodiments, the purchasing behavior is tracked for differences among the pluralities of users in at least one of: average total spending; average purchase amount; and number of transactions.  Kurapati [para. 0019]).
Regarding Claim 4, Kurapati and Osagami et al. combined disclose a management support system wherein the n-th state transition opportunity is an opportunity calculated by a factorial analysis of one or more feature amount differences corresponding to the one or more n-th individual transition opportunities. (…user's monthly spending may typically vary. If the user's spending pattern shows a trend, one may calculate a new monthly average. If the new 
Regarding Amended Claim 5, Kurapati and Osagami et al. combined disclose a management support system, further comprising the processor is programmed to: 4Appl. No. 16/558,437SUN-12286 Amendment dated March 3, 2021Reply to Office Action of December 23, 2020classify each of N-number of targets (where N is a natural number such that N > M) into one or more groups to which the target corresponds in a plurality of groups respectively associated with one or more target attributes, wherein the M-number of targets are all targets classified into a group of focus that is any group among the plurality of groups. (… a method for identifying group members may include identifying demographic characteristics of members of a group via market research, identifying purchasing behaviors of the members of the group via market research, correlating the identified demographic characteristics with the identified purchasing behaviors to identify merchants whom the members of the group tend to patronize, gathering transaction data from a financial account of a user at a financial institution for processing transactions between the user and a plurality of merchants and providers, clustering users using their transaction data with the identified merchants to from a plurality of clusters, analyzing the characteristics of each cluster and identifying at least one cluster that has the identified demographic characteristics.  Kurapati [para. 0042]. … 
Regarding Amended Claim 6, Kurapati and Osagami et al. combined disclose a management support system, wherein the processor is programmed to: generate the time- series feature amount data on the basis of data related to the history. (… the purchasing habits of the two or more groups may be tracked over time as shown in FIG. 67A to identify any lasting change in customer behavior, new customer acquisition and the like between the plurality of groups. …the purchasing behavior of this first plurality of users may be tracked 6740 for a period of time, and information gathered, on the relevant purchases of the users both before and after the savings opportunity is provided to the first plurality or group of users. … Similarly, behavior may be tracked 6742 for a second group of users or consumers whose transaction data meet the at least one criterion, but who were not provided the savings opportunity.  Kurapati [para. 0260-0265; Fig. 67A-67C]).
Regarding Claim 7, Kurapati and Osagami et al. combined disclose a management support system, wherein with respect to each of the M-number of targets, the plurality of segments of the target includes one or more segment sets, with respect to each of the M-number of targets, each of the one or more segment sets of the target is constituted by a pertinent segment in which one or a plurality of target attributes of the target includes one or more target attributes related to the target state and one or more previous segments that are consecutive to the pertinent segment, and 5Appl. No. 16/558,437SUN-12286Amendment dated March 3, 2021Reply to Office Action of December 23, 2020with respect to each of the M-number of targets, regarding each of the one or more segment sets of the target, each segment pair is constituted by two consecutive segments. (Tracking the purchasing behavior of the two or more groups, including those who received an offer and those who received alternate offers and no offers, allows the system to calculate and compare data, such as average total spend by group, 
Claim 9 [CANCELLED].
Regarding Claim 11, Kurapati and Osagami et al. combined disclose a management support system, wherein the output information includes information indicating, with respect to each of one or more targets, a state of the target which is identified on the basis of the management data, and a state transition opportunity which is a single opportunity 7Appl. No. 16/558,437SUN-12286 Amendment dated March 3, 2021 Reply to Office Action of December 23, 2020 among the one or a plurality of state transition opportunities and which is an opportunity for making a transition from the state to a next state. (Tracking the purchasing behavior of the two or more groups, including those who received an offer and those who received alternate offers and no offers, allows the system to calculate and compare data, such as average total spend by group, average ticket size, and user spending below an offer dollar threshold for the different cohorts 
Regarding Claim 12, Kurapati and Osagami et al. combined disclose a management support system, wherein each of the M-number of targets is a target that has previously reached the target state. (Analysis of the data may be done with respect to incremental redemption lift between the groups, incremental revenue to the merchant based on the offers, incremental spend lift, and the like. Additionally, the data may be used to fine-tune future offers based on the response to different variations on the offer. Kurapati [para. 0260-0265; Fig. 67A-67C]).
Regarding Claim 14
Regarding Claim 15, claim 15 recites substantially similar limitations to those of claim 1, therefore claim 15 is rejected based upon the same prior art combination, reasoning, and rationale.  Claim 15 is directed to a computer program causing a computer to execute the recited steps, which is taught by Kurapati at [para. 0615, 0620]: Thus, in one aspect, each method described above and combinations thereof may be embodied in computer executable code that, when executing on one or more computing devices, performs the steps thereof.

Claims 8, 10,  and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurapati (US 2016/0086222) in view of Osagami et al. (US 2008/0147485), and in further view of Vaze et al. (US 10,482,376).
Regarding Claim 8, Kurapati and Osagami et al. combined disclose a management support system, wherein the output information is an integrated transition diagram that is a transition diagram created by integrating a plurality of transition diagrams respectively corresponding to the plurality of groups, each of the plurality of transition diagrams indicates how the target state is reached from the base state via one or a plurality of state transition opportunities calculated with respect to a group corresponding to the transition diagram.  Osagami et al. discloses this limitation. (FIG. 5 is a diagram showing that it is possible to compute and thus find a rate at which an arbitrary composite state of a combination of a different customer state and action state belongs to each of the known composite states. Osagami et al. [para. 0046 -0050; Fig. 5-8]. … FIG. 10 is a screen displaying the parameters obtained by the state-action break-down unit 13. FIG. 10 shows characteristics of a customer state. … The information displayed in this example is the information on the distribution of  as disclosed by Osagami et al. to observe changes in the customer segment transition probabilities in several different patterns. Osagami et al. [para. 0101].
Kurapati and Osagami et al. combined fail to explicitly recite the integrated transition diagram includes a plurality of nodes including an opportunity node corresponding to a state transition opportunity and a plurality of edges connecting the nodes, and in the integrated transition diagram, two or more of the same state transition opportunities respectively calculated with respect to two or more different groups are a single node. Vaze et al. discloses this limitation. (A directed graph, for example, is a set of nodes connected by edges, where the edges have a direction associated with them. Vaze et al. [col. 20, lines 16-18]. … the classification model in graphical representation 1608 has a curve plotting the target population arranged in deciles to proportion of conversions. This example uses deciles to distribute the target population into 10 groups. More or less groups could be used (e.g., quantiles that would divide the target population into 4 groups). Alternatively, the proportion of the target population could be expressed in other ways (e.g., a percentage or decimal). Vaze et al. [col. 37, lines 50-67; col. 38, lines 4-51; Fig. 15-17]).  It would have been obvious to one of ordinary skill 
Regarding Amended Claim 10, Kurapati and Osagami et al. combined disclose a management support system, wherein the processor is programmed to: 6Appl. No. 16/558,437SUN-12286 Amendment dated March 3, 2021Reply to Office Action of December 23, 2020classify a grouping portion which classifies each of N-number of targets (where N is a natural number such that N > M) into one or more groups to which the target corresponds in a plurality of groups respectively associated with one or more target attributes, wherein the M-number of targets are all targets classified into a group of focus that is any group among the plurality of groups, (… a method for identifying group members may include identifying demographic characteristics of members of a group via market research, identifying purchasing behaviors of the members of the group via market research, correlating the identified demographic characteristics with the identified purchasing behaviors to identify merchants whom the members of the group tend to patronize, gathering transaction data from a financial account of a user at a financial institution for processing transactions between the user and a plurality of merchants and providers, clustering users using their transaction data with the identified merchants to from a plurality of clusters, analyzing the characteristics of each cluster and identifying at least one cluster that has the identified demographic characteristics.  Kurapati [para. 0042]. … purchasing habits of the two or more groups may be tracked over time as shown in FIG. 67A to identify any lasting change in 
the output information is an integrated transition diagram that is a transition diagram created by integrating a plurality of transition diagrams respectively corresponding to the plurality of groups, each of the plurality of transition diagrams indicates how the target state is reached from the base state via one or a plurality of state transition opportunities calculated with respect to a group corresponding to the transition diagram.  Osagami et al. discloses this limitation. (FIG. 5 is a diagram showing that it is possible to compute and thus find a rate at which an arbitrary composite state of a combination of a different customer state and action state belongs to each of the known composite states. Osagami et al. [para. 0046 -0050; Fig. 5-8]. … FIG. 10 is a screen displaying the parameters obtained by the state-action break-down unit 13. FIG. 10 shows characteristics of a customer state. … The information displayed in this example is the information on the distribution of inter-purchase times, the distribution of rewards and the segment transition probabilities. FIG. 11 shows additional information displayed on the screen of FIG. 10. This information is provided as descriptions explaining tendencies of this customer state that are deduced from the distribution characteristics. Osagami et al. [para. 0099]).  It would have been obvious to one of ordinary skill in the art of customer segmentation, marketing, and sales before the effective filing date of the claimed invention to modify the graphical output disclosed by Kurapati to include output information as an integrated transition diagram as 
Kurapati and Osagami et al. combined fail to explicitly disclose the integrated transition diagram includes a plurality of nodes including an opportunity node corresponding to a state transition opportunity and a plurality of edges connecting the nodes, and in the integrated transition diagram, two or more of the same state transition opportunities respectively calculated with respect to two or more different groups are a single node. Vaze et al. discloses this limitation. (A directed graph, for example, is a set of nodes connected by edges, where the edges have a direction associated with them. Vaze et al. [col. 20, lines 16-18]. … the classification model in graphical representation 1608 has a curve plotting the target population arranged in deciles to proportion of conversions. This example uses deciles to distribute the target population into 10 groups. More or less groups could be used (e.g., quantiles that would divide the target population into 4 groups). Alternatively, the proportion of the target population could be expressed in other ways (e.g., a percentage or decimal). Vaze et al. [col. 37, lines 50-67; col. 38, lines 4-51; Fig. 15-17]).  It would have been obvious to one of ordinary skill in the art of marketing and data analytics before the effective filing date of the claimed invention to modify the graphical representation of data taught by of Kurapati and Osagami et al. combined to include the integrated transition diagram with nodes and edges taught by disclosed by Vaze et al. because the task conversion rate chart illustrates example benefits of using one or more systems. Vaze et al. [col. 38, lines 4-6].
Regarding Claim 13, Kurapati, Osagami et al., and Vaze et al. combined disclose a management support system, wherein the plurality of groups are respectively associated with a plurality of target attributes respectively corresponding to a plurality of element units constituting the target state. (Tracking the purchasing behavior of the two or more groups, .
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Unser et al. (US 2015/0332414) – A system for analyzing data comprising: an input module for receiving a transaction record corresponding to a product purchase; a database for storing the transaction received by the input module; a computerized predictive model for determining an indicator for the transaction record based on at least one of a customer identifier, a class of merchant, an amount of the transaction, and a terminal identifier, wherein the indicator is indicative of a likelihood of a correct product determination; and one or more processors for: executing the predictive models; and processing the transaction record based upon the indicator determined by the computerized predictive model.
Chowdhary et al. (US 2019/0005514) – identifying customers having associated opportunities for improved growth and/or profitability with respect to product or service offerings and determining investment solutions that enhance the probability that the customers transition to the higher growth/profitability opportunities. Prior 
Gilbert et al. (US 2011/0246260) - the system and method will provide campaign managers with better views into the impact of the campaign by analyzing individual transitions from one state to another based on the initial state of the lead rather than merely close rates. By analyzing the data at this level, lead populations having composite initial states with a disproportionate number of immature or mature leads will not improperly skew the analysis of the effectiveness and value of the sales activities. Likewise, in other embodiments, the systems and methods of the present invention will allow campaign managers to predict the likelihood of ultimately closing a sale based on the transition from earlier states in the sales process for like consumers.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623